Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-20 are  allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a system for testing an optical device in a scanner for scanning a semiconductor specimen, the system comprising: a light source producing an illuminating beam; a scanner optically connected to the light source and comprising: a plurality of optical devices including a first optical device, wherein the first optical device is configured, in a scanning mode, to transmit light along an optical path towards a second optical device, at least one optical element optically connected to the first optical device and capable of deviating the optical path of light transmitted by the first optical device; and at least one imaging sensor, at least one light detector configured to detect light resulted from scanning at least part of the semiconductor specimen; and  a processor and memory circuitry (PMC) operatively connected to the scanner and configured, in a test mode of at least the first optical device in which the system does not scan any semiconductor specimen, to: control the at least one optical element to deviate the optical path of light transmitted by the first optical device to transmit along a second optical path comprising the at least one imaging sensor, instead of transmitting towards the second optical device, thereby enabling acquiring, by the at least one imaging sensor, image data informative of the first optical device, wherein light deflected by the at least one optical element along the second optical path to reach the at least one imaging sensor in the test mode had not been reflected by any semiconductor specimen; and process the image data to obtain results informative of operability of the first optical device in combination with all other elements in claim 1.

Regarding claims 2-10, the claims are allowed as they further limit allowed claim 1.

Regarding claim 11, the prior art of record does not teach alone or in combination a method of testing an optical device in a scanner for scanning a semiconductor specimen  the method comprising: controlling, by a processor and memory circuitry (PMC) operatively connected to the scanner an optical element optically connected to the optical device to deviate an optical path of light transmitted by the optical device to transmit along a second optical path towards an imaging sensor, thereby enabling acquiring, by the imaging sensor, image data informative of the optical device, wherein, in a scanning mode, the optical element enables light transmitting from the optical device towards another optical device comprised in the scanner, and wherein light deflected by the optical element along the second optical path to reach the at least one imaging sensor in the testing of the optical device had not been reflected by any semiconductor specimen; and processing, by the PMC, the image data to obtain results informative of operability of the optical device in combination with all other elements in claim 11.

Regarding claims 12-19, the claims are allowed as they further limit allowed claim 11.

Regarding claim 20, the prior art of record does not teach alone or in combination A non-transitory computer readable medium comprising instructions that, when executed by a processor and memory circuitry (PMC), cause the PMC to perform testing of an optical device in a scanner for scanning a semiconductor specimen, the testing comprising operations comprising: controlling an optical element optically connected to the optical device to deviate an optical path of light transmitted by the optical device to transmit along a second optical path towards an imaging sensor, thereby enabling acquiring, by the imaging sensor, image data informative of the optical device, wherein in a scanning mode the optical element enables light transmitting from the optical device towards another optical device comprised in the scanner, and wherein light deflected by the optical element along the second optical path to reach the at least one imaging sensor in the testing of the optical device had not been reflected by any semiconductor specimen; and processing the image data to obtain results informative of operability of the optical device in combination with all other elements in claim 20.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858